Citation Nr: 1620655	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  16-13 191	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the December 2011 decision of the Board of Veterans' Appeals (Board) denying an evaluation in excess of 10 percent for a knee disorder, and denying entitlement to service connection for cervical, right wrist and right elbow disabilities.

(The issues of entitlement to an increased rating for left knee strain/sprain, whether statements received December 14, 2012 constitute "new claims" for clear and unmistakable error and Notice of Disagreement purposes, and entitlement to a total disability rating based upon individual unemployability are addressed in a separate Board decision under a different docket number).


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel





INTRODUCTION

The Veteran, who is the moving party, served on active duty from January 1969 to October 1969.

In this case, a December 2011 Board decision granted a 10 percent evaluation for the left knee disability prior to July 2001, and denied service connection for cervical, right wrist, and right elbow disabilities.  In December 2012 and June 2014, the Veteran submitted the statements contending, in essence, that the Board's December 2011 decision was erroneous and that the Board failed to provide an adequate statement of reasons and bases in the decision.  Liberally construing the December 2012 and June 2014 statements, the Board treats them as motions for revision of the December 2011 Board decision on the basis of clear and unmistakable error (CUE).


FINDINGS OF FACT

1.  In a December 2011 decision, the Board denied entitlement to an increased evaluation for a knee disorder and service connection for cervical, right wrist, and right elbow disabilities. 
 
2.  Subsequently, the moving party appealed the Board's December 2011 decision to the United States Court of Appeals for Veterans Claims (Court).
 
3.  In December 2012 and June 2014, motions for revision of the December 2011 Board decision based on CUE were filed.
 
4.  In an August 2013 Memorandum Decision, the Court affirmed the Board's December 2011 decision.
 
5.  In a May 2014 decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed the August 2013 decision of the Court, in part, and dismissed the remainder of the Veteran's appeal.
CONCLUSION OF LAW

Because the Court's August 2013 Memorandum Decision subsumed the Board's December 2011 decision, the motion for revision or reversal of the decision on the basis of CUE is without legal merit.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, but notes that the notification and duty to assist provisions of the VCAA are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

In this case, a December 2011 Board decision granted a 10 percent evaluation for the left knee disability prior to July 2001, and denied service connection for cervical, right wrist, and right elbow disabilities.  As discussed above, in December 2012 and June 2014, the Veteran submitted his CUE motions.

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a) , 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

All final Board decisions are subject to revision [for CUE] except: (1) Decisions on issues which have been appealed to and decided by court of competent jurisdiction; and (2) Decisions on issues which have been subsequently decided by a court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b).  The Court reasoned that where it affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision.  See Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 (2005).

In this case, the Veteran appealed the December 2011 Board decision to the Court.  In an August 2013 Memorandum Decision, the Court affirmed the Board's decision.  The Veteran subsequently appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In a May 2014 opinion, the Federal Circuit affirmed, in part, the Court decision, and dismissed the remainder of the appeal.  The Veteran did not file a petition of certiorari with the United States Supreme Court.  Thus, the Federal Circuit's decision became final 90 days after entry of the adverse appellate decision.  38 U.S.C.A. §§ 7291 and 7292; Fed. Cir. R. 4 (a)(1)(B); 28 U.S.C. § 2101.

On these facts, the Board's December 2011 decision was subsumed by the August 2013 Memorandum Decision of the Court.  The Court's August 2013 decision and the Federal Circuit's May 2014 opinion are not subject to revision by the Board.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 1400(b); Herndon v. Principi, 311 F.3d 1121, 1125 (Fed. Cir. 2002).  The Board does not have the authority to revisit and modify Court decisions.  See 38 C.F.R. § 20.101.

At present, and in view of the procedural history noted above, the Board has no alternative but to dismiss the motions alleging CUE in the Board's December 2011 decision for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The motions to revise the December 2011 Board decision on the basis of CUE are dismissed.



                       ____________________________________________
	T. MAINELLI
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



